Name: Council Regulation (EEC) No 3530/86 of 17 November 1986 amending Regulation (EEC) No 3220/84 determining the Community scale for grading pig carcases
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|31986R3530Council Regulation (EEC) No 3530/86 of 17 November 1986 amending Regulation (EEC) No 3220/84 determining the Community scale for grading pig carcases Official Journal L 326 , 21/11/1986 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 66 P. 0005 Swedish special edition: Chapter 3 Volume 66 P. 0005 *****COUNCIL REGULATION (EEC) No 3530/86 of 17 November 1986 amending Regulation (EEC) No 3220/84 determining the Community scale for grading pig carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 2 and 4 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3220/84 (3) determined a new Community scale for grading pig carcases to replace that applied under Regulation (EEC) No 2760/75 (4) by the end of a transitional period expiring on 31 December 1988 at the latest; Whereas Article 4 of Regulation (EEC) No 3220/84 lays down rules concerning the marking and identification of pig carcases; whereas the need has emerged to clarify that, when an official record of the estimated lean-meat content is drawn up, the Member States may, in addition to identification, provide for obligatory or optional marking of the carcases, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 4 (2) of Regulation (EEC) No 3220/84 is hereby replaced by the following: '2. By way of derogation from paragraph 1, Member States may lay down that pig carcases need not be marked if an official record is drawn up comprising for each carcase at least: - identification, - warm weight, and - estimated lean-meat content.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1986. For the Council The President M. JOPLING (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 133, 21. 5. 1986, p. 19. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 282, 1. 11. 1975, p. 10.